OPINION — AG — ** TRANSFER OF STUDENTS — SCHOOLS ** THE TRANSFER OF THE STUDENT MENTIONED IS 'INVALID' BECAUSE OF THE FAILURE OF THE COUNTY SCHOOL SUPERINTENDENT OF SCHOOLS TO GIVE NOTICE THEREOF TO THE BOARD OF EDUCATION (SCHOOL BOARD) OF THE SCHOOL DISTRICT IN WHICH THE CHILD RESIDES. THIS CONCLUSION IS IN ACCORD WITH THE VIEWS EXPRESSED IN OPINION NO. AUGUST 13, 1937 — PIERCE, OPINION NO. AUGUST 9, 1940 — PUGH, OPINION NO. DECEMBER 28, 1940 — FOLLOWELL (CHILDREN, STUDENTS, SCHOOL CLERK, COUNTY EXCISE BOARD) CITE: 70 Ohio St. 8-2 [70-8-2], 68 Ohio St. 286 [68-286] (J. H. JOHNSON)